

116 HR 5884 IH: Legal Assistance to Prevent Evictions Act of 2020
U.S. House of Representatives
2020-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5884IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2020Mr. Clyburn (for himself, Mr. Price of North Carolina, Ms. Clarke of New York, Mr. Khanna, and Mrs. Hayes) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo establish a grant program to provide legal assistance to eligible tenants at risk of or subject to eviction, and for other purposes.1.Short titleThis Act may be cited as the Legal Assistance to Prevent Evictions Act of 2020.2.Evictions assistance grant program(a)In generalThe Secretary of Housing and Urban Development shall establish a competitive grant program to provide grants to eligible recipients to provide legal assistance (including assistance related to pretrial activities, trial activities, post-trial activities, and alternative dispute resolution) at no cost to eligible tenants at risk of or subject to eviction.(b)ApplicationTo be eligible to receive a grant under this section, an applicant shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require, including evidence of the experience of the applicant providing legal assistance in residential eviction matters.(c)Point system for preference factorsIn awarding grants under this section, the Secretary shall—(1)establish a system that awards points to applicants in accordance with the preference factors described in subsection (d); and(2)give priority to applicants with the greatest number of points under the system.(d)Preference factorsThe preference factors for which an applicant shall be awarded points under the system established pursuant to subsection (c)(1) are as follows:(1)Eviction rate preferenceIf the applicant will use grant funds awarded under this section to provide services in census tracts with high rates of eviction. In making such determinations, the Secretary shall use data determined by the Secretary to be the best available, or if no appropriate data is available, shall make reasonable inferences to determine the rate of eviction in a census tract. The Secretary may not require applicants to provide data on the rates of eviction in the census tract in which the applicant intends to provide services or award more points to applicants who provide such data than to applicants who do not.(2)Capacity preferenceIf the Secretary determines that the applicant has a greater capacity to produce more favorable outcomes regarding eviction for eligible tenants. In making such determinations, the Secretary may consider the applicant’s—(A)past experience in producing favorable outcomes for households facing eviction;(B)proposed use of grant funds to increase staff resources to provide legal assistance;(C)demonstrated past effective use of resources to provide legal assistance;(D)ability to provide services to eligible tenants with limited English proficiency; and(E)ability to effectively communicate with eligible tenants with disabilities.(3)Preference for government entities that promote tenant rightsWith respect to any applicant that is a governmental entity, if the applicant has in effect laws or regulations that promote tenant rights. In making such determinations, the Secretary—(A)shall consider laws or regulations establishing a tenant’s right to—(i)counsel in evictions cases;(ii)withhold rent if a landlord fails to provide essential services to ensure habitability of the premises;(iii)deduct appliance repair costs from rent owed;(iv)notice of failure to pay rent or other lease violation with the right to cure;(v)a maximum security deposit equal to one month’s rent; and (vi)the expeditious return of any security deposit after terminating a lease; and(B)may consider, with lesser weight given than the weight given to those rights described in subsection (A), laws or regulations establishing a tenant’s right to—(i)advance notice of rent increases;(ii)advance notice of landlord entry to the property; or(iii)adequate time to recover abandoned property after eviction.Points awarded under this paragraph shall not result in an applicant governmental entity being awarded a grant that, in the absence of this paragraph, would have been awarded to either an applicant nonprofit entity or an applicant governmental entity lacking the legal authority to enact laws or regulations described in this paragraph because such entity is subject to legal restrictions enacted by another governmental entity. (e)Rural equityIn awarding grants under this section, the Secretary—(1)shall, to the extent practicable, ensure that the proportion of eligible tenants living in rural areas who will receive legal assistance with grant funds awarded under this section is not less than the overall proportion of eligible tenants who live in rural areas; and(2)may consider geographic diversity and an applicant’s capacity to serve eligible tenants living in rural areas.(f)Supplement, not supplantGrant funds received under this Act shall be used to supplement and not supplant other funds used by the grantee to provide the legal assistance described in subsection (a).(g)ReportFor each year that an eligible recipient receives grant funds under this section, such eligible recipient shall submit to the Secretary a report which maintains attorney-client confidentiality and which excludes personally identifiable information about eligible tenants. Such report shall contain—(1)the total number of eligible tenants that were provided legal assistance using such funds;(2)the estimated number of evictions avoided, delayed, or resolved with other outcomes (such as negotiated settlements) that are more favorable to the eligible tenant than the outcomes that would have been expected in the absence of counsel, and a brief description of the circumstances of each case;(3)the number of eligible tenants that received legal assistance that reside in a dwelling unit for which any subsidy or assistance for occupancy in the dwelling unit is provided under a program administered by Federal, State, or local authorities; and(4)demographic information about eligible tenants that received legal assistance, including race, national origin, sex, disability status, household income, household size, household familial status, age of the head of household, and whether tenants live in an urban area, suburban area, or rural area.(h)Definitions(1)Eligible recipientThe term eligible recipient means any nonprofit or governmental entity that has experience providing no-cost legal assistance to low-income individuals.(2)Eligible tenantThe term eligible tenant means an individual who has an annual household income of—(A)not more than 135 percent of the Federal poverty guidelines issued by the Secretary of Health and Human Services; or(B)less than 333 percent of average fair market rent in the county of the individual—(i)in the case of a household comprised of one individual, for an efficiency; and(ii)in the case of a household comprised of more than one individual, for a residence in which the number of bedrooms would not require—(I)more than two members of the household to share a bedroom;(II)children of different genders to share a bedroom with one another; or(III)a household member with a disability requiring medical equipment to share a bedroom.(3)Rural areaThe term rural area means a census tract that is—(A)outside of a metropolitan statistical area, as designated by the Office of Management and Budget; or(B)within a metropolitan statistical area, as designated by the Office of Management and Budget, that is outside of the metropolitan statistical area’s urbanized areas as designated by the rural-urban commuting area code 1 (as determined by the Secretary of Agriculture), and outside of tracts with a housing density of over 64 housing units per square mile located in the rural-urban commuting area code 2 (as determined by the Secretary of Agriculture).(4)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.(5)Suburban areaThe term suburban area means a census tract with a population density of less than 2,500 inhabitants per square mile that is not a rural area.(6)Urban areaThe term urban area means a census tract with a population density of at least 2,500 inhabitants per square mile.